NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT

RODNEY E. LOCKETT, DOC #917795,    )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-2097
                                   )
FLORIDA DEPARTMENT OF LAW          )
ENFORCEMENT,                       )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Rodney E. Lockett, pro se.

Janine D. Robinson, of
FL Dept. Of Law Enforcement,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.